Citation Nr: 0938676	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, 
to include service connection for the cause of the Veteran's 
death, and under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, F.F., and S.W., friends of the appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to 
December 1945.  He died in October 2005.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the Veteran's widow, 
service connection for the cause of the Veteran's death.  The 
appellant subsequently initiated and perfected an appeal of 
this determination.  In May 2006 she testified at the RO 
before a Decision Review Officer, and in October 2007, she 
testified before the undersigned, seated at the RO. 

In June 2009, the appellant submitted a statement indicating 
she wished to amend her claim to include a claim for death 
pension benefits.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  

In December 2007, the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal. Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The Veteran died in October 2005 and the Certificate of 
Death lists the immediate cause of death as pneumonia.  

3.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service or from a 
service-connected disability.

4.  The Veteran was not continuously rated totally disabled 
for a period of not less  than five years from the date of 
his discharge from active duty; a total disability rating was 
not in effect for 10 years immediately prior to the date of 
his death; there has been no allegation of clear and 
unmistakable error in any prior decision; nor has the 
appellant identified any other basis for granting this claim. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2009).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In a dependency and indemnity claim (DIC), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In December 2007, the Board remanded the appeal to furnish 
the appellant and her representative notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that included an 
explanation as to the information or evidence needed to 
establish a claim for service connection for the cause of the 
Veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318, 
to accrued benefits, and to any other dependants' benefits 
the appellant may be seeking or entitled, as outlined by the 
Court in Hupp, supra.  The Board finds that the post-remand 
February 2008 letter substantially complied with the VCAA 
notice requirements.  The letter informed the claimant of 
what evidence was required to substantiate the claim and of 
the claimant's and VA's respective duties for obtaining 
evidence.  She was asked to submit evidence and/or 
information in her possession to the RO.  Additionally, the 
February 2008 letter informed the claimant of the laws and 
regulations governing disability ratings and effective dates 
as required under Dingess, supra.

The February 2008 letter did not specifically discuss the 
conditions for which the Veteran was service-connected.  Such 
was contrary to the directions of the Board's December 2007 
Remand.  However, only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, a review of 
the record shows not only substantial compliance but, more 
importantly, that the appellant had actual knowledge of the 
Hupp notice requirements.  First, the appellant identified 
the Veteran's service-connected disabilities at her hearing 
before the undersigned in May 2007.  The appellant also 
discussed her belief that the Veteran should have been 
service-connected for hearing loss for at least ten years 
prior to his death and that he suffered from depression as a 
result of his hearing loss which may have contributed to his 
heart condition, which ultimately led to the Veteran's death.  
Further, and even greater import, in her post-remand August 
2009 written brief presentation, the appellant's 
representative discussed the Veteran's various service-
connected disabilities and the percentages assigned to each, 
as well as discussing the possibility that the Veteran 
suffered from depression and/or posttraumatic stress disorder 
(PTSD) as a result of his combat service.  In this regard, 
the Board finds that the appellant had actual knowledge of 
the Veteran's service-connected disabilities.  Any error on 
the first element of Hupp notice is harmless.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the Board finds that there can be no prejudice 
to the appellant due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.

A VA opinion has not been obtained to address the issue of 
service connection for the cause of the Veteran's death.  In 
this regard, the Board's attention is drawn to a recent 
decision from the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  In Delarosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008), the Federal Circuit held that VA's 
duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) 
does not apply to a DIC claim, as the applicability of this 
provision is explicitly limited to claims for disability 
compensation.  Moreover, the Board notes that 38 U.S.C. 
§ 5103A(a) does not always require VA to assist the claimant 
in obtaining a medical opinion or examination.  Under section 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  Here, as will be explained below, there was no 
event, disease, or injury in service to which his death could 
have been related, and the pneumonia which was an immediate 
cause of his death was not attributed to his active service 
or service-connected disabilities, but rather to another 
cause.  The record contains no probative evidence that 
demonstrates otherwise.  Thus, notwithstanding the fact that 
VA had no obligation to obtain a medical opinion, the Board 
finds there was no basis to obtain one.  Accordingly, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Law and Analysis

I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in October 2005.  The immediate cause of death 
was listed as pneumonia.  Other significant conditions 
contributing to his death were congestive heart failure and 
coronary artery disease (CAD). 

At the time of the Veteran's death, service connection had 
been established for bilateral hearing loss, gunshot wounds 
to the left lower leg, scars as a result of gunshot wounds to 
the left chest and scapula, and traumatic arthritis to the 
Veteran's left shoulder secondary to his service-connected 
scars as a result of gunshot wounds to the left chest and 
scapular.  The appellant also contends that the Veteran 
suffered from depression and/or post-traumatic stress 
disorder (PTSD) as a result of his combat service.  She also 
argues that the Veteran's depression as a result of his 
service-connected hearing loss.  However, the medical 
evidence of record does not show that the Veteran's service-
connected disabilities or any psychiatric disability was a 
principal or contributory cause of his death.  The Veteran's 
death certificate did not list any of the Veteran's service-
connected disabilities, nor did it mention any psychiatric 
condition as a cause of the Veteran's death.  Additionally, 
prior to his death, the Veteran's VA treatment records did 
not relate any respiratory or heart disease to his service-
connected disabilities or to a psychiatric disorder.  
Therefore, the Board concludes that the Veteran's service-
connected disabilities and a psychiatric disability were not 
a principal or contributory cause of his death.

In addition, the Board finds that the Veteran did not have 
any respiratory or heart disorder that that was causally or 
etiologically related to his military service.  In this 
regard, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis of such 
disorders, and he did not seek treatment for them for many 
decades following his separation from service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between any of these disorders and his 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The appellant does not contend otherwise.

In addition to the lack of evidence showing that respiratory 
or heart disorders manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's cause of death to his military service.  
In fact, as noted above, there was no event, disease, or 
injury in service to which the Veteran's death could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. 
App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d at 1355-57.  As such, the Board 
concludes that the Veteran's respiratory and heart disorders 
did not manifest in service and were not causally or 
etiologically related to military service.  

As to the appellant's claim that the Veteran's respiratory 
and heart disorders were related to his service-connected 
disabilities and/or a psychiatric disability, the Board also 
finds that the evidence of record does not support these 
contentions.  Although the Veteran had respiratory and heart 
disorders prior to his death and was service-connected for 
bilateral hearing loss, gunshot wounds to the left lower leg, 
scars as a result of gunshot wounds to the left chest and 
scapula, and traumatic arthritis to the Veteran's left 
shoulder secondary to his service-connected scars as a result 
of gunshot wounds to the left chest and scapular, the record 
is absent any medical evidence which establishes a 
relationship between these disorders.  Further the record is 
absent for any evidence indicating that a psychiatric 
disorder may have caused or contributed to the Veteran's 
death.  

In this regard, although the appellant may sincerely believe 
that the Veteran's respiratory and heart disorders were 
caused or aggravated by his service-connected disabilities 
and/or a psychiatric disability caused by active service or a 
service-connected disability, the appellant, as a lay person, 
is not competent to testify regarding the etiology of the 
Veteran's death.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
appellant is a physician or other health care professional.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding a diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the appellant's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
See Gilbert, 1 Vet. App. at 54.  Accordingly, the Board 
concludes that service connection for the cause of the 
Veteran's death is not warranted.

II.  DIC benefits pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1) rated by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death;

(2) rated by VA as totally disabling 
continuously since the veteran's release from 
active duty and for at least five years 
immediately preceding death; or

(3) rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran 
was a former prisoner of war (POW) who died 
after September 30, 1999.

38 C.F.R. § 3.22(a) (2009).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1) the veteran would have received total 
disability compensation at the time of death 
for a service-connected disability rated 
totally disabling for the period specified but 
for CUE committed by VA in a decision on a 
claim filed during the veteran's lifetime; or

(2) additional evidence submitted to VA before 
or after the veteran's death, consisting 
solely of service department records that 
existed at the time of a prior VA decision but 
were not previously considered by VA, provides 
a basis for reopening a claim finally decided 
during the veteran's lifetime and for awarding 
a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 
3.156(c) and 3.400(q)(2) for the relevant 
period specified; or

(3) at the time of death, the veteran had a 
service-connected disability that was 
continuously rated totally disabling by VA for 
the period specified, but was not receiving 
compensation because:

(a) VA was paying the compensation to the 
veteran's dependents;

(b) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c) the veteran had not waived retired or 
retirement pay in order to receive 
compensation;

(d) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2);

(e) VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or

(f) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.

38 C.F.R. § 3.22(b) (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the Veteran was rated totally disabled from 
January 2004 until his death in October 2005; a continuous 
period of less than 10 years.  Specifically, the Veteran was 
service-connected for following conditions: bilateral hearing 
loss, rated 100 percent since January 2004; gunshot wound of 
the left lower extremity involving Muscle Group XI, rated as 
20 percent disabling since November 1952; traumatic arthritis 
of the left shoulder, rated as 10 percent disabling since 
March 2004; and scars of the left chest (residuals of a 
gunshot wound), rated as 10 percent disabling since March 
2004.  The Veteran's combined disability rating was 20 
percent, since November 1952; and 100 percent from January 
2004.  He was also in receipt of special monthly compensation 
for deafness of both ears from January 2004.

The record does not show, and the appellant does not allege, 
that the Veteran was a former POW or that he was continuously 
rated as totally disabled since his release from active duty 
in 1945.  Nor has she identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.

Moreover, the appellant has not alleged with specificity that 
there was CUE in any VA decisions that were issued during the 
Veteran's lifetime that would have entitled the Veteran to a 
total rating at any time prior to 2004.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].  Instead, she generally 
contends that the Veteran had been suffering from profound 
hearing loss (deafness) for at least 10 years prior to his 
death, and that he would have applied for an increase earlier 
than he did had he known he could have filed a claim for an 
increased rating/service connection.  She has not alleged any 
legal or factual errors were made in connection with the 
January 1953 rating decision assigned a 20 percent rating for 
gunshot wound of the left lower extremity involving Muscle 
Group XI and a noncompensable rating for scars of the left 
chest (residuals of a gunshot wound).  As such, the appellant 
has not established a valid claim of CUE.

Simply put, the record provides no basis for an award of DIC 
under 38 U.S.C.A. 
§ 1318.  Accordingly, the claim must be denied.

The Board notes that the appellant and her representative 
argue that had a claim for service connection for hearing 
loss and increased ratings been filed at an earlier date, the 
Veteran would have been rated totally disabled for 10 years 
prior to his death.  Pertinent case law in the past had held 
that "hypothetical entitlement" consideration for DIC 
benefits under 38 U.S.C.A. § 1318 was allowable for claims 
filed prior to January 21, 2000, i.e., the effective date of 
VA regulation 38 C.F.R. § 3.22 prohibiting "hypothetical 
entitlement."  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998); Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  However, the appellant in this case filed her 
claim in November 2005.  

By way of history, the Board notes that an April 2004 rating 
decision assigned a 100 percent rating for hearing loss and a 
10 percent rating for traumatic arthritis of the left 
shoulder, after granting service connection for the same, 
effective from January 2004 and March 2004, respectively.  
The April 2004 rating action also increased the rating 
assigned for the chest scars to 10 percent from March 2004.  
Notice of the decision was provided to the Veteran in May 
2004.  The Veteran did not appeal this decision.  The 
appellant has not contended otherwise.  That decision is now 
final, and any discussion of whether the Veteran 
hypothetically would have received a total rating had he 
applied for such at an earlier date is barred by law.

Although the Board is sympathetic to the appellant and her 
claim, and certainly respects the service and sacrifices the 
Veteran provided to his country, there is no basis in VA law 
to allow the benefits sought in this case.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to DIC under 38 
U.S.C.A. § 1318, and her claim, therefore, must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).





ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits, 
to include service connection for the cause of the Veteran's 
death, and under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


